Title: From George Washington to John Fitzgerald, 12 June 1797
From: Washington, George
To: Fitzgerald, John



Dear Sir,
Mount Vernon 12th June 1797

If you have had leizure to examine my unimproved lot in Alexa., more attentively, and have digested any plan in your own mind for an advantageous division of it, I would thank you for the result, as I wish to fix on a Plan.
I was informed, when in Town last, that Mr Voss (I think the name is) would give 18d. a sqr. yard for the earth to make bricks—& that he would not deface, or injure the lot in doing so. What is your opinion on this point?
Mr Anderson has engaged me in a distillery, on a small scale, and is very desirous of encreasing it: assuring me from his own experience in this country, & in Europe, that I shall find my acct in it, particularly in the benefits my stock would derive from it. The thing is new to me, in toto; but in a distillery of another kind (Molasses) you must have a good general knowledge of its profits, & whether a ready sale of the Spirit⟨s⟩ is to be calculated on from grain (principally to be raised on my own Farms) and the offal of my Mill. I, therefore, have taken the liberty of asking your opinion on the proposition of Mr Anderson. Such a house as he requires, and everything except the Stills, I could provide at a small expenditure. With very great esteem & regard I am—Dear Sir Yr affecte Hble Servt

Go: Washington

